Citation Nr: 1707849	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  12-14 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for service-connected post-traumatic stress disorder (PTSD) with major depressive disorder and polysubstance abuse.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran has since relocated and the RO in St. Petersburg, Florida has assumed jurisdiction over this matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has submitted multiple requests for a videoconference hearing before a Veterans Law Judge (VLJ).  A hearing has not been scheduled.  Thus, in light of the Veteran's request and pursuant to 38 C.F.R. § 20.700(a), the Board finds that a hearing is warranted.  Accordingly, the case is remanded for the Veteran to be scheduled for a videoconference hearing before a VLJ.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a VLJ at the RO.  Notification of the date and time of the hearing shall be sent to him at his last address of record as well as to his agent.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

